Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 1 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 2 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 3 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 4 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 5 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 6 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 7 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 8 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 9 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 10 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 11 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 12 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 13 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 14 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 15 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 16 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 17 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 18 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 19 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 20 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 21 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 22 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 23 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 24 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 25 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 26 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 27 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 28 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 29 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 30 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 31 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 32 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 33 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 34 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 35 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 36 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 37 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 38 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 39 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 40 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 41 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 42 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 43 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 44 of 45
Case 8:16-bk-10424-SC   Doc 682 Filed 05/01/19 Entered 05/01/19 10:42:58   Desc
                         Main Document    Page 45 of 45
